PER CURIAM.
C.Y., a juvenile, appeals from the trial court's adjudicatory order, which found him delinquent of battery and of the lesser-included offense of misdemeanor assault. The order lists the assault count as a first-degree misdemeanor. C.Y. argues that the order is incorrect because assault is a second degree misdemeanor. The State agrees. See § 784.011(2), Fla. Stat. (2018) ("Whoever commits an assault shall be guilty of a misdemeanor of the second degree ...."). Because simple assault is a second-degree misdemeanor and not a first-degree misdemeanor, we affirm but remand for correction of the adjudicatory order. See Malone v. State, 225 So.3d 335 (Fla. 3d DCA 2017) (affirming but remanding solely to correct the degree of the offense); Carrillo v. State, 865 So.2d 528 (Fla. 3d DCA 2003) (same).
Affirmed with instructions.